ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Pro-Built                                    )      A SB CA No. 593 70
                                             )
Under Contract No. W5J9JE-10-D-0028          )

APPEARANCE FOR THE APPELLANT:                       William J. Spriggs, Esq.
                                                     Spriggs Consulting Services
                                                     Lynchburg, VA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Pietro 0. Mistretta, Esq.
                                                    Matthew S. Tilghman, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Middle East
                                                     Winchester, VA

                              ORDER OF DISMISSAL

      The dispute which is the subject of this appeal having been settled, the appeal is
dismissed with prejudice.

      Dated: 4 April 20 I 7


                                                  L
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in A SB CA No. 593 70, Appeal of Pro-Built,
rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals